Per Curiam,
Counsel for appellant in their paper-book say with great frankness that this appeal has been taken with the direct purpose of having this court review the several cases relating to negligence in getting on or off a moving car, and declare that the general rule that such act is negligence per se is the only rule and that there are no exceptions to its operation.
The court have given the cases attention and have not been 'convinced that they need any substantial modification. The general rule is a good rule, the exceptions are not many and they will not be lightly increased. But to say that no exception shall be permitted under any circumstances would be to ignore the infinite variations of human action underpressure of emergencies or doubt, and to reduce the elastic principles of the common law to the rigidity of a penal statute. But how clearly the exceptions must be shown to be such is made manifest by the cases of Hunterson v. Traction Co., 205 Pa. 568 ; Bainbridge v. Traction Co., 206 Pa. 71, and Boulfrois v. Traction Co., 210 Pa. 263.
This was a very close case but when it was here before, 204 Pa. 474, it was held to be one for the jury. It was tried by the court below on the lines of the opinion by our late Brother Dean and we have seen nothing to change our views.
Judgment affirmed.